Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1, 2, 4-5, 8-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 20180321113) [hereinafter Wang] in view of Tregub et al. (U.S. 20040054495/ U.S. 7048434) [hereinafter Tregub].
          Wang discloses in Figs. 3-5, [0035], [0039], [0040] a device/ method comprising placing a thermographic/ temperature sensitive/ thermally enhancing/ infrared (substantially conforming) and pressure sensitive cover/ sheet 102 proximate at least one cooling hole of a component for a turbine engine;
providing/ emitting a fluid from the at least one cooling hole, with the fluid being at different temperature than the cover to change the color of the cover; determining a thermal signature/ thermal map/ temperature distribution along the cover of the emitted fluid impacting the cover to form a determined thermal signature/ potential flow blockage would be determined from the temperature profile.
For claim 4: it is considered that for the purpose of the method, the cover could be placed at a desired/ predetermined distance from the at least one cooling hole.

Although it is very well to compare the received data with a reference data, Wang does not explicitly teach comparing the determined thermal signature to a reference thermal signature.
Tregub teaches to obtain a thermal signature and store it to use as a standard or reference thermal signature to compare (thus, determining a difference) with a measured thermal signature [0035]. It is considered that Tregub would determine if the difference is allowable/ within tolerance/ predetermined limits, in order to evaluate the quality, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to compare the data to a reference data, as taught by Tregub, so as to evaluate the quality of the component, as very well known in the art of testing and metrology.
            Claims 1-2, 4-5, 8-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. 6153889) in view of Tregub et al. (U.S. 20040054495/ U.S. 7048434) [hereinafter Tregub].
Jones discloses a device/ method comprising turbine component/ blade/ airfoil 40, a cover made of thermochromic liquid crystals/ infrared (enhancing coating) adhesively attached to the blade, CCD camera 56 to provide a thermal image/ thermal signature to determine if the turbine blade 40 is satisfactory or not while the cooling air or steam is admitted through cooling passages 3. The evaluation is performed by a processor 60 and an analyzer 64 to determine if the cooling passages 36 are made incorrectly (col. 5, lines 52-64, entire col. 6, col. 7, lines 25-27).
It is considered that the cover would conform the shape of the component.
For claim 4: it is considered that for the purpose of the method the cover could be placed at a desired/ predetermined distance from the at least one cooling hole.
Although it is very well to compare the received data with a reference data, Wang does not explicitly teach comparing the determined thermal signature to a reference thermal signature.
Tregub teaches to obtain a thermal signature and store it to use as a standard or reference thermal signature to compare (thus, determining a difference) with a measured thermal signature [0035]. It is considered that Tregub would determine if the difference is allowable/ within tolerance/ predetermined limits in order to evaluate the difference as a quality, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to compare the data to a reference data, as taught by Tregub, so as to evaluate the quality of the component, as very well known in the art of testing and metrology.
          Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tregub, as applied to claims above, and further in view of Mueller et al. (U.S. 8342741) [hereinafter Mueller].
Wang and Tregub discloses the method as stated above.
They do not explicitly teach the limitations of claim 3.

Mueller discloses a method wherein Mueller compares measured data and reference data and detecting/ indicating whether the difference is outside the tolerance band (see claim 1 of Mueller).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to compare the data to a reference data, as taught by Mueller, so as to evaluate the quality of the component, and to enable the operator to make necessary actions, as very well known in the art of testing and measurements.
           Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Tregub, as applied to claims above, and further in view of Mueller et al. (U.S. 8342741) [hereinafter Mueller].
Jones and Tregub discloses the method as stated above.
They do not explicitly teach the limitations of claim 3.
Mueller discloses a method wherein Mueller compares measured data and reference data and detecting/ indicating whether the difference is outside the tolerance band (see claim 1 of Mueller).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to compare the data to a reference data, as taught by Mueller, so as to evaluate the quality of the component, and to enable the operator to make necessary actions, as very well known in the art of testing and measurements.

Allowable Subject Matter
Claims 6-7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant states that Tregub is nonanalogous art.
This argument is not persuasive because:
A) The Examiner uses Tregub as a secondary reference only for its teaching that thermal signature could be used as a standard or reference thermal signature to compare with the obtained thermal signature.
 B) In response to applicant’s statement that Tregub is a non-analogous art, it has been held that the determination that a reference is from non-analogous art is twofold. First, we decide if the reference is within the field of inventor’s endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174. In this case, the examiner uses Francis only as a secondary reference for its teaching that thermal signature could be used as a standard or reference thermal signature to compare with the obtained thermal signature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marsh et al. (U.S. 9645012) teaches to compare to a reference signature at the same point/ area.
Delorme et al. (U.S. 20040010444 teaches to obtain a thermal image/ signature and compare it to a reference thermal signature [0005].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 15, 2021